Citation Nr: 1031785	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-28 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a heart disability, to 
include as secondary to Agent Orange exposure and type II 
diabetes mellitus.

3.  Entitlement to service connection for a kidney disability, to 
include as secondary to Agent Orange exposure and type II 
diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
Agent Orange exposure and type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary to 
Agent Orange exposure and type II diabetes mellitus.

6.  Entitlement to service connection for an eye disability, to 
include as secondary to Agent Orange exposure and type II 
diabetes mellitus.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
December 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied service connection for the above-listed 
disabilities.  The Veteran initiated an appeal of this decision 
and requested de novo review by a Decision Review Officer (DRO).  
The DRO issued a statement of the case (SOC) in April 2006 that 
continued the denial of his claims.  The Veteran's appeal was 
perfected with the timely submission of his substantive appeal in 
September 2006.

In May 2009, the Board remanded for further development.  
Specifically, the Board instructed the Veterans Benefits 
Administration (VBA) to issue a corrective VCAA letter informing 
the Veteran of what the evidence must show to establish secondary 
service connection for his claimed disabilities, request that the 
Veteran provide additional details surrounding his claimed 
exposure to Agent Orange, obtain the Veteran's service personnel 
records, and readjudicate the Veteran's claims.   In September 
2009, VBA issued a corrective VCAA notification letter which 
notified the Veteran of the evidence required to establish 
secondary service connection and requested that the Veteran 
provide information regarding his claimed exposure to Agent 
Orange.  In October 2009, the Veteran's personnel records were 
obtained and associated with the claims folder.  Finally, in a 
May 2010 supplemental statement of the case, the Veteran's claims 
were readjudicated.  Thus, there is compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).


FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of 
Vietnam.

2.  Type II diabetes mellitus did not manifest within a year of 
service discharge and the preponderance of the evidence is 
against a finding that the Veteran has diabetes mellitus related 
to service.

3.  A heart disability did not manifest within a year of service 
discharge and the preponderance of the evidence is against a 
finding that the Veteran has a heart disability related to 
service.

4.  The Veteran does not have a kidney disability related to 
service.  

5.  The Veteran does not have peripheral neuropathy of the 
bilateral lower extremities or bilateral upper extremities 
related to service.

6.  The preponderance of the evidence is against a finding that 
the Veteran has an eye disability related to service.  

7.  The Veteran does not have any service-connected disability.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated 
by service and may not be presumed to have been incurred therein, 
to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  A heart disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein, to 
include as due to herbicide exposure, nor due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  A kidney disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein, to 
include as due to herbicide exposure, nor due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

4.  Peripheral neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by service and may not be presumed 
to have been incurred therein, to include as due to herbicide 
exposure, nor due to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

5.  Peripheral neuropathy of the bilateral upper extremities was 
not incurred in or aggravated by service and may not be presumed 
to have been incurred therein, to include as due to herbicide 
exposure, nor due to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).
6.  An eye disability was not incurred in or aggravated by 
service to include as due to herbicide exposure, nor due to a 
service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

7.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2005 and September 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 2009 
and September 2009, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were subsequently readjudicated in a May 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (noting that VA cured failure to 
afford statutory notice to a claimant prior to an initial rating 
decision by issuing a notification letter after the decision, 
readjudicating claim, and notifying claimant of such 
readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  The Veteran submitted a VA Form 21-4142, Authorization 
and Consent to Release Information to VA, to obtain records from 
Aurora Two Rivers Clinic.  In the August 2005 letter, the RO 
notified the Veteran that the clinic required a special release 
form to obtain records and he was requested to send those records 
to VA.  To date, the Veteran has not obtained those medical 
records.  Additionally, pursuant to the Board's May 2009 remand, 
the Veteran was requested to submit additional details 
surrounding his claimed exposure to Agent Orange.  To date, the 
Veteran has not provided any additional information.  The duty to 
assist is not a one-way street.  If the Veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has not been afforded VA medical examinations in 
connection with his claims.  However, no such examinations are 
necessary.  As will be explained in detail below, there is no 
evidence showing in-service incurrence of any of the claimed 
disabilities.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must provide 
a VA medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  The record is missing critical evidence 
an event, injury, or disease occurred in service, McLendon 
element (2).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined the option of 
a personal hearing.  Thus, the duties to notify and assist have 
been met.

Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including  diabetes mellitus, a 
cardiovascular disease, and calculi of the kidney if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to exposure 
to herbicide agents for veterans who have any of several diseases 
and served on active duty in Vietnam during the Vietnam Era.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).  A disease 
associated with exposure to certain herbicide agents listed in 38 
C.F.R. § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, even 
though there is no evidence of such disease during the period of 
service.

Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  Type II diabetes mellitus and acute and subacute 
peripheral neuropathy, and ischemic heart disease are listed 
under 38 C.F.R. § 3.309(e) as diseases associated with herbicide 
exposure.  See also Nehmer v. U.S. Department of Veterans 
Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).

With respect to the claim for service connection for a heart 
disability, the Board notes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions including ischemic heart disease.  As 
required by 38 U.S.C. 1116, the Department of Veterans Affairs 
(VA) will issue regulations through notice and comment rule-
making procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions. On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  Despite, the foregoing, as explained in further detail 
below, the evidence does not show that the Veteran served in 
Vietnam.  On the contrary, he has specifically acknowledged that 
he did not set foot in Vietnam.  Accordingly, this case is not 
affected by the stay and adjudication of the appeal may proceed. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

Claims based on In-Service Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Furthermore, even if a veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders of 
the Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961, and ending on May 7, 1975 
in the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held 
that VA's interpretation of the phrase "served in the Republic of 
Vietnam," to the effect that a veteran must set foot on 
Vietnamese soil, was entitled to deference by the courts.

The Veteran contends that he served on board the USS Dale in the 
waters offshore Vietnam.  While not contending to have actually 
set foot in Vietnam, the Veteran indicated that "[w]e helped 
rescue pilots that were shot down or had wounded aircraft."  
September 2006 statement accepted in lieu of VA Form 9, 
substantive appeal to Board.  He has stated that he is "certain 
that incoming and outgoing planes were carriers of Agent Orange.  
Even though [he] never set foot on land- [he] feel[s] that [he] 
was exposed through people and planes who were on land and air 
over Vietnam caus[ing] exposure."  February 2006 Notice of 
Disagreement.  In August 2005, the National Personnel Records 
Center (NPRC) determined that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.  Additionally, the Board's review of service personnel 
records does not show service in Vietnam.  Therefore, the Board 
finds that there is insufficient objective evidence to 
demonstrate that the Veteran served in-country in Vietnam to 
warrant presumptive service connection for any of his claimed 
disabilities based on Agent Orange exposure therein.  

Even though, the Veteran has not been show to warrant a 
regulatory presumption of service connection for his claimed 
disabilities as a result of in-service herbicide exposure, his 
claims must still be reviewed to determine if service connection 
can be established on a direct basis or based on applicable 
presumptions established for chronic disease under 38 C.F.R. 
§ 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).  

With this in mind, the Board observes that, to the extent that 
the Veteran has asserted that he was around aircraft that were 
exposed to Agent Orange, such contentions are not supported by 
his service records.  Furthermore, the Veteran has not presented 
any evidence that he is competent to proffer opinions regarding 
the presence of any particular herbicides contained on aircraft 
returning from Vietnam.  Furthermore, has not presented any 
evidence that he is competent to proffer opinions regarding the 
chemical makeup of any residual particles contained on the 
returning aircraft.  Accordingly, his statements regarding in-
service exposure to herbicides from returning aircraft have no 
probative value.

Accordingly, the Board will review each of the Veteran's claimed 
disabilities to determine whether service connection may be 
awarded based on an alternative theory of entitlement including 
direct service connection.

Type II Diabetes Mellitus

The Veteran currently has type II diabetes mellitus as is 
thoroughly documented in the records.  However, service treatment 
records, including the examination report at service discharge, 
are negative for any findings of type II diabetes mellitus. 
Additionally, diabetes mellitus did not manifest within a year of 
service discharge. Consideration on a presumptive basis is thus 
not warranted.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, 
the first indication of diabetes mellitus was not until sometime 
in 1999, which was 30 years after service discharge.  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
clinical evidence of treatment for or complaints related to type 
II diabetes mellitus during the Veteran's period of active 
service.  Nor, as set forth above, is there competent evidence 
demonstrating exposure to herbicide agents.  As there is no 
record of type II diabetes mellitus or exposure to herbicides in 
service, the Board finds that a VA opinion is not necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as 
there is no competent, probative evidence establishing a medical 
nexus between military service and the Veteran's current diabetes 
mellitus, service connection is not warranted.

The Board has considered the Veteran's assertion as to the 
etiology of his type II diabetes mellitus, including exposure to 
herbicide agents.  However, as a layperson, he is not competent 
to give a medical opinion on the etiology of a disorder.  Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997) (noting that a layperson is generally not capable of 
opining on matters requiring medical knowledge).

In sum, the evidence shows that the Veteran developed type II 
diabetes mellitus many years after service.  As the preponderance 
of the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran is claiming that his other 
claimed disabilities (heart disability, kidney disability, 
peripheral neuropathy of the bilateral lower extremities, 
peripheral neuropathy of the bilateral upper extremities, and an 
eye disability) are secondary to diabetes mellitus.  However, 
since the Board has determined that service connection for type 
II diabetes mellitus is not warranted, these claims fail on a 
secondary basis.  See 38 C.F.R. §§ 3.303, 3.310 (establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either caused or 
aggravated by a service-connected disability).

Heart Disability

The Veteran essentially contends that he has a heart disability 
due to exposure to Agent Orange and/or secondary to type II 
diabetes mellitus. 

As noted above, the evidence is insufficient to demonstrate that 
the Veteran served in-country in Vietnam.  Additionally, since 
service connection has not been established for type II diabetes 
mellitus, secondary service connection is not warranted.  See 38 
C.F.R. §§ 3.303, 3.310.  Accordingly, the Board will evaluate the 
Veteran's claim on a direct basis. 

The Veteran currently has a heart disability as is thoroughly 
documented in the records.  However, service treatment records, 
including the examination report at service discharge, are 
negative for any findings or complaints related to a heart 
disability.  Additionally, a cardiovascular disability did not 
manifest within a year of service discharge.  Consideration on a 
presumptive basis is thus not warranted.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the 
first indication of a heart disability was not until sometime in 
1999, which was 30 years after service discharge.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
clinical evidence of treatment for or complaints related to a 
heart disability during the Veteran's period of active service.  
Nor is there evidence demonstrating exposure to herbicide agents.  
As there is no record of a heart disability or exposure to 
herbicides in service, the Board finds that a VA opinion is not 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, as there is no competent, probative evidence 
establishing a medical nexus between military service, to include 
exposure to herbicide agents, and the Veteran's current heart 
disability, service connection is not warranted.

The Board has considered the Veteran's assertion as to the 
etiology of heart disability, including exposure to herbicide 
agents.  However, as a layperson, he is not competent to give a 
medical opinion on the etiology of a disorder.  Bostain v. West, 
11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) 
(noting that a layperson is generally not capable of opining on 
matters requiring medical knowledge).

In sum, the evidence shows that the Veteran developed a heart 
disability after service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Kidney Disability

The Veteran essentially contends that he has a kidney disability 
due to exposure to Agent Orange and/or secondary to type II 
diabetes mellitus. 

The Board notes that evidence of record is silent for any 
findings of a kidney disability.  Congress has specifically 
limited entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a kidney is not warranted.

The Veteran is competent to attest to his observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994) (noting lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
diagnose any medical disorder because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his statements indicating that a current kidney disability 
is related to service are not competent and lack probative value. 

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Peripheral Neuropathy 

The Veteran essentially contends that he has peripheral 
neuropathy of the bilateral lower extremities and bilateral upper 
extremities due to exposure to Agent Orange and/or secondary to 
type II diabetes mellitus. 

The Board notes that the medical evidence of record is silent for 
any findings of peripheral neuropathy of the bilateral lower 
extremities and bilateral upper extremities.  Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for peripheral neuropathy of the bilateral 
lower extremities and bilateral upper extremities is not 
warranted.

The Veteran is competent to attest to his observations of his 
extremities.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 
(noting lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witnesses personal knowledge); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder because he does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
statements indicating that he has peripheral neuropathy of the 
bilateral lower extremities and bilateral upper extremities 
related to service are not competent and lack probative value. 

As the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Eye Disability

The Veteran essentially contends that he has an eye disability 
due to exposure to Agent Orange and/or secondary to type II 
diabetes mellitus. 

As previously set forth, the evidence is insufficient to 
demonstrate that the Veteran served in-country in Vietnam.  
Additionally, an eye disability is not a disability warranting 
service connection on a presumptive basis.  See 38 C.F.R. § 
3.309(e).  Furthermore, since service connection has not been 
established for type II diabetes mellitus, secondary service 
connection is not warranted.   See 38 C.F.R. §§ 3.303, 3.310.  
Accordingly, the Board will evaluate the Veteran's claim on a 
direct basis. 

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation. In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990).

The record shows that the Veteran currently has diabetic myopia 
and retinopathy.  
Although service treatment records reveal that he was treated for 
conjunctivitis in July 1967, the remainder of the records, 
including the examination report at service discharge, is 
negative for any findings or complaints related to an eye 
disability.  The first indication of an eye disability was not 
until approximately 2002, which was over 30 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, while the 
Veteran was treated for conjunctivitis in service, any disability 
appears to have been acute and transitory, and resolved without 
residuals as there were no further complaints of an eye 
disability for over 30 years.  As such, the Board finds that a VA 
opinion is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Additionally, as there is no competent, probative 
evidence establishing a medical nexus between military service, 
to include exposure to herbicide agents, and the Veteran's 
current eye disability, service connection is not warranted.

The Board has considered the Veteran's assertion as to the 
etiology of his eye disability, including exposure to herbicide 
agents.  However, as a layperson, he is not competent to give a 
medical opinion on the etiology of a disorder.  Bostain v. West, 
11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) 
(noting that a layperson is generally not capable of opining on 
matters requiring medical knowledge).

In sum, the evidence shows that the Veteran developed an eye 
disability after service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

The Court noted the following standard announced by the United 
States Court of Appeals for the Eighth Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the Veteran.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the (service-
connected) condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard. It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran is not service-connected for any 
disability and his claim fails.  The basis of a grant of a TDIU 
is an inability to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Therefore, the claim is denied. 


ORDER

Service connection for type II diabetes mellitus, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for a heart disability, to include as 
secondary to Agent Orange exposure and type II diabetes mellitus, 
is denied.

Service connection for a kidney disability, to include as 
secondary to Agent Orange exposure and type II diabetes mellitus, 
is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to Agent Orange 
exposure and type II diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to Agent Orange 
exposure and type II diabetes mellitus, is denied.

Service connection for an eye disability, to include as secondary 
to Agent Orange exposure and type II diabetes mellitus, is 
denied.

Entitlement to a TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


